Title: From George Washington to the Eastern Department Navy Board, 24 October 1779
From: Washington, George
To: Eastern Department Navy Board


        
          Gentn
          West point October the 24th 1779
        
        I have been honoured with Your Letter of the 13th and should be exceedingly happy if it were in my power to comply with Your requisition, but so far from this being the case, on account of the scantiness of our supplies of powder, I have been obliged to apply both to your State & to Connecticut to obtain a loan. Of this application you will probably have heard before this. On recurring to our last General Return in July—the whole quantity in all the public Stores lying East of Hudson’s river—but very little exceeded the amount of your requisition—which must have

been greatly diminished since—and the remainder not unlikely collected at the Laboratory at Springfield and made up for the use of the Army. These considerations are very disagreable—and the detention of the Ship for want of a proper supply of this Article will be a mortifying circumstance. You will now permit me to make you a return of my warmest acknowledgements for the very polite terms of your Letter—and your kind wishes for my success—and to assure You that I have the honor to be with great respect & esteem Gentn Yr Most &c.
      